
	
		I
		111th CONGRESS
		1st Session
		H. R. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an enhanced deduction for qualified residence interest on acquisition
		  indebtedness for heritage homes.
	
	
		1.Short titleThis Act may be cited as the
			 Heritage Homes Tax Incentive Act of
			 2009.
		2.Enhanced
			 deduction for qualified residence interest on acquisition indebtedness for
			 heritage homes
			(a)In
			 generalSubsection (h) of section 163 of the Internal Revenue
			 Code of 1986 (relating to disallowance of deduction for personal interest) is
			 amended by adding at the end the following new paragraph:
				
					(6)Heritage
				home
						(A)In
				generalIn the case of qualified residence interest which is paid
				or accrued on acquisition indebtedness incurred with respect to the heritage
				home of the taxpayer, the deduction under subsection (a) shall be 125 percent
				of the amount otherwise allowable by subsection (a).
						(B)Heritage
				homeFor purposes of subparagraph (A), the term heritage
				home means the principal residence of the taxpayer—
							(i)the construction
				of which was substantially completed at least 50 years before the beginning of
				the taxable year,
							(ii)which is a
				certified historic structure (as defined in section 47(c)(3)(A)),
							(iii)which is located
				in a registered historic district (as defined in section 47(c)(3)(B)),
				or
							(iv)which is located
				on land which was platted for residential purposes at least 50 years prior to
				the beginning of the taxable
				year.
							.
			(b)Deduction
			 allowed whether or not taxpayer itemizes deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting before the last
			 sentence the following new paragraph:
				
					(22)Qualified
				residence interest on acquisition indebtedness for heritage
				homesThe deduction under section 163 for qualified residence
				interest on acquisition indebtedness with respect to the heritage home of the
				taxpayer. Terms used in the preceding sentence have the meanings given such
				terms by section
				163.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
